DETAILED ACTION
Acknowledgement of Receipt
	Applicant's response filed on 12/22/2021 to the Office Action mailed on 09/22/2021 is acknowledged.
Claim Status
Claims 12-17 and 34-38 are pending. 
Claims 1-11 and 18-33 were previously canceled and claim 39 is canceled.
Claims 12, 17 and 34 are currently amended.
Claims 12-17 and 34-38 have been examined.
Claims 12-17 and 34-38 are rejected.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002) and Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016)is moot since the claim is canceled.
The rejection of claims 12-16 and 34-38 under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002) and Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016)in view of the amendments to the claims.

This is a new ground of rejection.
Claims 12-16 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002), Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016) and Leazer (US Patent 4725438, Published 02/16/1988).
The claims are directed to a composition consisting essentially of at least one anti-inflammatory steroid such as hydrocortisone, a mixture of at least two antibiotics such as polymyxin B, bacitracin, and neomycin, a vitamin A derivative such as adapalene, tazarotene, and tretinoin, aloe vera and formulating component such as glyceryl monostearate. 

WELLCOME, BURROUGHS lacks a teaching wherein the composition comprises a vitamin A derivative, aloe vera and a formulating component.
Pechere teach Topical retinaldehyde demonstrates significant antibacterial activity, particularly against staphylococci without resistance to bacteria following use (abstract).
Butler et al. teach an ointment base includes but is not limited to, liquid paraffin, white petrolatum, waxes, esters of fatty alcohols, saturated fatty acids, oleic acid, olive oil, starch glycerin, purified lanolin, cetyl alcohol, glyceryl monostearate, methylparaben, propylparaben, glycol ethers, gelation hydrocarbon, polyethylene glycol, polyoxyl 40 stearate, polysorbates, hydrophilic ointment base, white ointment base, absorptive ointment base, Macrogol ointment base, simple ointment base, and the like. In some embodiments, the base includes liquid paraffin, white petrolatum, purified lanolin, gelation hydrocarbon, polyethylene glycol, hydrophilic ointment base, white ointment base, absorptive ointment base, Macrogol ointment base, simple ointment base, and the like. In some embodiments, the base includes liquid paraffin, white petrolatum, purified lanolin, gelation hydrocarbon, a polyethylene glycol, hydrophilic ointment base, white ointment base, simple ointment base, and mixtures thereof (paragraph 0116).
Leazer teach an ointment composition comprising aloe vera for the treatment of skin irritations and promoting healing of wounds (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add retinaldehyde to the composition of WELLCOME, BURROUGHS and have reasonable expectation of success. One would have been motivated to do so in order to increase the antibacterial properties of WELLCOME, BURROUGHS.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add aloe vera and have a reasonable expectation of success. One would have been motivated to do so in order to provide the ointment of WELLCOME, BURROUGHS a composition that has enhanced treatment of skin irritations and promotion of healing of wounds.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002), Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016) and Leazer (US Patent 4725438, Published 02/16/1988) as applied to claims 12-16 and 34-38  above, and further in view of Herschler (US Patent 3740420, Published 06/19/1973).
The claims are further directed to the composition comprising dimethyl sulfoxide. 
The teachings of Wellcome, Burroughs, Pechere, Butler et la., and Leazer are discussed above. 
Wellcome, Burroughs, Pechere, Butler et la., and Leazer lack a teaching wherein the composition further comprises dimethyl sulfoxide. 
Herschler teaches a preferred composition being an ointment comprising dimethyl sulfoxide (column 6, lines 52-60). The composition can be effectively applied topically to the skin and mucous 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add dimethyl sulfoxide and have a reasonable expectation of success. One would have been motivated to do so in order to provide the ointment of WELLCOME, BURROUGHS a composition that has enhanced treatment and promotion of healing of damaged tissue.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

 Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments

The rejection of claims 12-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI SOROUSH/Primary Examiner, Art Unit 1617